McKee, J.
-The only point made by the appellant in this case is, that “ the information fails to allege that the property taken was the property of some person other than the defendant.” But the information contains this averment, viz: “ That the property taken was the personal property in the possession of Frederick Schwartz, * * * and that the same was taken from the person and against the will of him, the said Schwartz.” We think this is a sufficient averment that the property belonged to Schwartz,, and that it was taken from him by the defendant.
Judgment affirmed.
Ross, J., and McKinstry, J., concurred.